Citation Nr: 0210516	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  95-30 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left pelvis, currently 
evaluated 20 percent disabling. 

2.  Entitlement to an increased rating for a service-
connected scar from a laceration wound of the left leg, 
currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to October 
1950.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1993 RO decision which denied an increase in 
a noncompensable rating for a service-connected scar from a 
laceration wound of the left leg, and denied an increase in a 
10 percent rating for service-connected residuals of a 
fracture of the pelvis.  The veteran appealed for increased 
ratings.  A personal hearing was held before an RO  hearing 
officer in June 1994.  In a February 1999 rating decision, 
the RO granted an increased 20 percent rating for service-
connected residuals of a fracture of the left pelvis.  In May 
2000, the Board remanded the case to the RO for a hearing 
before a member of the Board at the RO (i.e. a Travel Board 
hearing).  In a May 2002 rating decision, the RO granted an 
increased 10 percent rating for a service-connected scar from 
a laceration wound of the left leg.  The case was 
subsequently returned to the Board.

REMAND

In his VA Form 9 (substantive appeal), the veteran indicated 
that he wanted a Travel Board hearing.  Such a hearing must 
be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  In May 2000, the Board remanded the case to the RO 
for such a hearing to be scheduled.  In June 2000, the 
veteran stated that he still wanted a Travel Board hearing.  
A September 2000 report of contact shows that an RO employee 
spoke with the veteran on the telephone, and he said he 
wanted an RO hearing in lieu of a Travel Board hearing.  

In an October 2000 memorandum, the veteran's representative 
said that the veteran wanted his hearing postponed pending a 
VA examination.  VA examinations were subsequently conducted.  
In a May 2002 letter to the veteran, the RO noted that the 
veteran had postponed his RO hearing, and asked him to 
contact the RO within 60 days if he still wanted an RO 
hearing.  In statements dated in July 2002 and August 2002, 
the veteran's representative has indicated that the veteran 
still wants a Travel Board hearing.  Hence, the case must be 
remanded for such a hearing to be scheduled.

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




